DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art found within the conducted search and considerations, is Musat US 7,031,842 81, however, the PTAB ruled decision on 11/16/2020, indicating that the collaborative modification applied via the interaction between clients of Musat does read on the claimed limitation, “as there is no response to multicast modification” PTAB decision page 10. Similarly and in light of the PTAB ruled decision, the second closest prior art provided in the IDS dated on 3/4/2021 US2009/0265110 A1 Narayanan lacks “response to multicast modification”. Thus the reason of allowance is indicated in the PTAB decision on 11/16/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865